DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.
Claim Objections
Claim 12 is objected to because of the following informalities: 
“the collector” in claim 12 should read –the collectors--.
“the plate” in claim 12 should read –each of the plates--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson (EP 0768170 A1).
Regarding claim 1, Carlson discloses a plate heat exchanger (Fig. 1) for internals of isothermal chemical reactors (Carlson is capable to perform this intended use), said plate heat exchanger comprising a plurality of heat exchange elements (Figs. 2-5) in the form of plates (hot plates 11), each plate having an essentially rectangular shape (see col. 3, lines 19-27), wherein each plate comprises two walls (upper and lower plates 17 and 18) which are joined together along their perimeter which corresponds to a perimeter of the plate (the plates 17 and 18 are joined along a perimeter of the plate 11, see right end of the hot plate 11 in Fig. 3 with weld 23) and spaced apart (the plates are opposite sides of the plate 11), so as to form an internal passage (21) for a heat exchange medium (in the channels 21), and wherein each plate comprises a respective first collector (manifold 25 on one lateral edge for supplying fluid, see col. 6, lines 45-51) for feeding said medium to said passage and a respective second collector (manifold 25 on another lateral edge for collecting fluid) for receiving said medium from said passage, said respective first collector and said respective second collector being fixed to opposite sides of said plate (see col. 6, lines 45-51 again), wherein:
at least one of said respective first collector and said respective second collector of each plate extends along a plate edge (see Figs. 4-5) and comprises edge surfaces (inner surfaces of a manifold portion 26 contacting respective surfaces 24 of the plate 17 between each weld 23, see Figs. 3 and 5) which lie entirely on a same plane (the inner surfaces lie on the same plane on the manifold portion 26, see Fig. 5) which are parallel to respective end portions of said plate that also lie entirely on a second same plane (the inner surfaces are parallel to said surfaces 24 of the plate 17 between each weld 23, which are also lie on a same plane on the plate 17), in such a way that said edge surfaces of said at least one of said respective first collector and said respective second collector and said end portions form parallel and plane matching surfaces (said surfaces 24 of the plate 17 between each weld 23), which are welded together automatically by a laser welding (note that “… are welded together automatically by a laser welding” is a product-by-process limitation. “automatically” and the process of laser welding do not bear weight on the structure of welded pieces. The patentability of a product does not depend on its method of production, see MPEP 2113. “laser welding” does not imply a distinct structure to the “welding” itself. Carlson discloses the manifolds may be welded to the plates, col. 7, lines 12-14), wherein said parallel and plane matching surfaces (said surfaces 24 of the plate 17 between each weld 23) extend continuously for the entire extension of said at least one of said respective first collector and said respective second collector along said plate edge (inner surfaces of a manifold portion 26 contacting the surfaces 24 of the plate 17 between each weld 23 extend continuously along the manifold portion 26 and the plate 17).
Regarding claim 2, Carlson further discloses wherein said at least one of said respective first collector and said respective second collector of each plate is in a form of a clamp (the two manifold portions 26 is in a form of a clamp, see Fig. 4).
Regarding claim 3, Carlson further discloses wherein said at least one of said respective first collector and said respective second collector of each plate is C-shaped (see Fig. 4) comprising two flanges (extensions in the manifold portions 26 connecting the hot plate 11) which parallel overlap with said end portions of each of the plates (see Fig. 4).
Regarding claim 11, Carlson further discloses wherein each plate has a pressed plate body or a sandwich plate body (the plates 17 and 18 are sandwiched plate body as shown in Fig. 4).
Regarding claim 12, Carlson further discloses wherein the collector is made with metal sheets that are thicker than the two walls of the plate (see Fig. 4, the thickness of manifold 25 is thicker than the plates 17 and 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (EP 0768170 A1) in view of Giegerich (US Patent No. 2,554,185).
Regarding claim 4, Carlson further discloses said at least one of said respective first collector and said respective second collector of each plate being connected to a feeding or receiving pipe (supply line 29, Fig. 4).
Carlson fails to disclose said at least one of said respective first collector and said respective second collector of each plate having a cross-section which decreases in a direction away from said pipe.
Giegerich discloses said at least one of said respective first collector and said respective second collector of each plate having a cross-section which decreases in a direction away from said pipe (the elbow 4 is in a triangular shape with a hypotenuse side 14, the cross-section of the elbow decreases in a direction away from an inlet at side 13 that connects to casing 2 for supplying fluid, col. 2, lines 39-48 and col. 3, lines 9-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided said at least one of said respective first collector and said respective second collector of each plate having a cross-section which decreases in a direction away from said pipe in Carlson as taught by Gigerich in order to provide a uniform flow in the channels.
Regarding claim 5, Carlson as modified further discloses wherein said at least one of said respective first collector and said respective second collector of each plate has a trapezoidal or triangular shape (see Fig. 3 of Giergerich) with a zone of maximum height (at side 13 of Giergerich) in proximity of said pipe (inlet/outlet in casing 2 of Giergerich), and the height decreases in a direction away from said pipe (see Fig. 3 of Giergerich).
Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (EP 0768170 A1) in view of Carlson alone.
Regarding claim 6, Carlson further discloses wherein said at least one of said respective first collector and said respective second collector of each plate (25), comprises two walls (two manifold portions 26) which are sandwiched together (see Fig. 4), said two walls having joined end portions parallel to the end portions of each of the plates (the two manifold portions 26 have portions at joint 30 which are parallel to the end portion of plate 17, see Fig. 4).
Carlson fails to disclose “welding end portions”. Col. 7, lines 12-14 of Carlson fails to explicitly disclose that the joint at “30” is welded.
Col. 7, lines 12-14 of Carlson further discloses a benefit of welded seams, which eliminates the use of sealing gaskets. Thus, the portions at “30” in the two manifold portions 26 may be modified to include a weld or welded joint.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided welding end portions in Carlson in order to obviate the use of sealing gasket which would cause leaking overtime.
Regarding claim 7, Carlson as modified further discloses wherein a first wall (lower manifold portion 26) of said two walls of said at least one of said respective first collector and said respective second collector (25) of each plate is formed by a portion of a wall of the two walls of one of the plates (the lower manifold portion 26 in the assembly in Fig. 4 is formed by attaching the lower manifold portion 26 to an external side of the lower plate 18) which extends beyond a peripheral edge of said wall of the two walls (the lower manifold portion 26 extends beyond the left end of the external side of the lower plate 18, see Fig. 4).
Regarding claim 8, Carlson as modified further discloses wherein comprising a cover which is applied onto each plate (upper manifold portion 26) and forms the remaining second wall (the upper manifold portion 26 is a remaining second wall of the manifold 25) of said one of said respective first collector and said respective second collector of each plate (11).
Regarding claim 9, Carlson as modified further discloses wherein comprising welds (modified welded joint at “30” of Fig. 4) which close said cover of each plate (to seal the gaps) and which are performed on a same side (the joint is on the same left side of the hot plate 11, Fig. 4) of an assembly (Fig. 4) formed by each plate and at least one of said respective first collector and said respective second collector of each plate.
Regarding claim 10, Carlson as modified further discloses wherein said at least one of said respective first collector and said respective second collector of each plate (manifolds 25 on two opposite sides of the hot plate 11) comprises a plurality of reinforcing and spacing inserts (blocks 20) between the respective two walls (the blocks 20 as shown in Fig. 5 are provided between the upper and lower manifold portions 26).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763  

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763